Exhibit 10.1

FIRST AMENDMENT TO CONSULTING AGREEMENT, dated December 6, 2006 (this
“Amendment”), among CDRV Investors, Inc., a Delaware corporation (“Investors”),
CDRV Investment Holdings Corporation, a Delaware corporation (“CDRV Investment
Holdings Corporation”), CDRV Holdings, Inc., a Delaware corporation
(“Holdings”), VWR International, Inc., a Delaware corporation (“VWR”), and
Clayton, Dubilier & Rice, Inc., a Delaware corporation (“CD&R”).

W I T N E S S E T H:

WHEREAS, Investors, Holdings, VWR and CD&R are parties to the Consulting
Agreement, dated as of April 7, 2004 (the “Consulting Agreement”);

WHEREAS, in connection with the issuance and sale of its Senior Floating Rate
Notes due 2011 and pursuant to the Assignment and Assumption Agreement, dated
the date hereof, between Investors and CDRV Investment Holdings Corporation,
Investors is transferring to CDRV Investment Holdings Corporation substantially
all its assets; and

WHEREAS, in consideration of such transfer and in accordance with the terms of
the Consulting Agreement, the parties hereto wish to add CDRV Investment
Holdings Corporation as a party by amending the Consulting Agreement as provided
in this Amendment;

NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto mutually agree as follows:


1.             CDRV INVESTMENT HOLDINGS CORPORATION SHALL HEREBY BECOME A PARTY
TO THE CONSULTING AGREEMENT AS OF THE EXECUTION AND DELIVERY OF THIS AMENDMENT. 
EACH OF INVESTORS, HOLDINGS, VWR AND CD&R SHALL REMAIN A PARTY TO THE CONSULTING
AGREEMENT AND CONFIRMS ITS AGREEMENTS THEREUNDER.


2.             EFFECTIVE ON THE EXECUTION AND DELIVERY OF THIS AMENDMENT, THE
TERM “INVESTORS, HOLDINGS” SHALL BE REPLACED BY THE TERM “INVESTORS, CDRV
INVESTMENT HOLDINGS CORPORATION, HOLDINGS” WHERE IT APPEARS IN THE PREAMBLE TO
THE CONSULTING AGREEMENT, THE TERM “HOLDINGS” SHALL BE REPLACED BY THE TERM
“CDRV INVESTMENT HOLDINGS CORPORATION, HOLDINGS” EACH TIME IT APPEARS IN
SECTIONS 1 THROUGH 10 OF THE CONSULTING AGREEMENT, AND THE TERM “INVESTORS”
SHALL CONTINUE TO MEAN CDRV INVESTORS, INC. FOR PURPOSES OF THE CONSULTING
AGREEMENT.


3.             EXCEPT AS EXPRESSLY AMENDED HEREBY, THE CONSULTING AGREEMENT IS
IN ALL RESPECTS RATIFIED AND CONFIRMED, AND ALL THE TERMS, CONDITIONS AND
PROVISIONS THEREOF SHALL REMAIN IN FULL FORCE AND EFFECT.


4.             THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS TO THE EXTENT THAT SUCH PRINCIPLES WOULD REQUIRE OR PERMIT
THE APPLICATION OF THE LAWS OF ANOTHER


--------------------------------------------------------------------------------





 


JURISDICTION.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND WHICH TOGETHER SHALL CONSTITUTE
ONE AGREEMENT.


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have duly executed this Amendment this 6th day
of December, 2006.

CLAYTON, DUBILIER & RICE, INC.

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

CDRV INVESTORS, INC.

 

 

 

 

 

By:

/s/ George Van Kula

 

 

Name:

George Van Kula

 

 

Title:

Senior Vice President,

 

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

 

 

CDRV INVESTMENT HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ George Van Kula

 

 

Name:

George Van Kula

 

 

Title:

Senior Vice President,

 

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

 

 

CDRV HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ George Van Kula

 

 

Name:

George Van Kula

 

 

Title:

Senior Vice President,

 

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

 

 

VWR INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ George Van Kula

 

 

Name:

George Van Kula

 

 

Title:

Senior Vice President,

 

 

 

General Counsel and Secretary

 


--------------------------------------------------------------------------------